DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims subject matter only disclosed in prior application no 17/132,603, filed 23 December 2020 (now patent no. 11,083,945). Accordingly, this application is entitled to claim the benefit of the filing date of ‘603. 
  Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 5-12, “a user selection of an initial subset, one or more revisionary user selections indicating deselection, indication selection of at least one of said pass receipt locations not in said initial subset to define a revised subset, or command said ball ejector to launch a basketball towards said pass receipt locations in said revised subset.”  
Claim 10, lines 2-8, configured to track an order in which said SPRIL in said custom basketball ... said data received at control system indicates a non-serial order ... pass receipt locations in said revised subset in said non-serial order. Note: Paragraph 0233 only refers to the non-serial order and not the particulars of claim 10.
Claim 11, lines 4-6, a report generator in electronic communication with detector ... report indicating each of said pass receipt locations in said revised subset.
Claim 12, lines 3-5, revised subset ...
Claim 13, lines 3, revised subset ...

Claim 15, lines 10-15, selectable time-between shots input area ... a user selection of a number of seconds between passes. 
Claim 16, lines 4-13, a method for user selection of an initial subset, one or more revisionary user selections indicating deselection, indication selection of at least one of said pass receipt locations not in said initial subset to define a revised subset, or command said ball ejector to launch a basketball towards said pass receipt locations in said revised subset. 
Claim 17, line 5, revised subset ...
Claim 18, line 4, revised subset ...
Claim 20, lines 5-18, an initiate program selection area ..., selection of a subset of said SPRIL corresponding to a subset of said pass receipt locations, one or more revisions to said custom basketball practice arrangement adding or removing various ones of said pass receipt location from said subset  ....  Additionally, there is no support for “about a basketball playing surface”.  
 Claim 20, lines 22-24, wherein said SPRIL are visible following selection by said user such that said user is aware of where said basketballs will be launched during said custom basketball practice arrangement following section of said initiate program selection area.
Claim 21, lines 2-9, a practice initiation selection area, ... said pass receipt locations in said revised subset.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,083,945 (‘945). Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1-21 of the present application are directed to a basketball ball ejector, having a plurality of pass receipt locations, a user interface and a control system. claims 1-19 of ‘945 are also directed to a basketball ball ejector, having a plurality of pass receipt locations, a user interface and a control system. claims 1-21 read on claims 1-24 of ‘945.

Response to Arguments
Applicant's arguments filed 01 February 2022 have been fully considered but they are not persuasive.  With regards to the present application being a divisional of 17/132,603 (‘603) now patent number 11,083,945, a review of ‘603 also reveals that support for the claimed subject matter was not present in the Specification.  The section of the MPEP applicant is referring to (608.01(q) is referring to the prior version of the specification in the same application and not the parent application as applicant appears to be asserting.  If the examiner of record  for ‘603 missed pointing out the new matter, it does not mean that applicant is entitled to have the new matter entered in the child application.   There should be no guess as to what subject matters are or are not supported in an application.  The record should be clear and the claimed subject matter must find support in the application as filed.  

Contrary to applicant’s assertions, the differences between the specification of application 13/529,917 and the present application are substantial and would not be considered minor.  Paragraphs 0019-0023 of the present application do not correspond with paragraphs 0019-0075 of ‘917.  These discrepancies are beyond the minor corrections applicant is referring to.  Applicant asserts that the specification of the present application is the same as ‘917 and ‘603.  The examiner respectfully asserts that applicant should consider reviewing the specifications one more time because as noted above there are substantial differences between the two specifications.  If applicant wishes to rely on the drawings, old and well known or inherent features, then at the least include such language in the specification so that the record is clear and there is no guess work as to whether or not support exists for the claimed subject matter.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
09 March 2022